Case 1:19-cv-04166-JMS-DML Document 7 Filed 11/15/19 Page 1 of 2 PageID #: 49




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

EARLIE B.A. BERRY, JR.,                              )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )       No. 1:19-cv-04166-JMS-DML
                                                     )
WEXFORD MEDICAL COMPANY,                             )
L. FRYE,                                             )
DUSHAN ZATECKY,                                      )
                                                     )
                               Defendants.           )

  Order on Reconsideration of Plaintiff’s Motion for Leave to Proceed In Forma Pauperis

        Earlie B.A. Berry, Jr., an Indiana Department of Correction inmate, filed this 42 U.S.C.

§ 1983 action on October 10, 2019. Dkt. 1. With his complaint he sought in forma pauperis status.

Dkt. 2. The Court, having considered an Order of this Court entered March 19, 2007, in Berry v.

Knight, No. 1:07-cv-00336-LJM-TAB (S.D. Ind.), that gave notice to Mr. Berry that he is a “three-

strike” litigant pursuant 28 U.S.C. § 1915(g) and ineligible for in forma pauperis status in the

future, denied the motion for leave to proceed in forma pauperis on that basis. Mr. Berry was

directed to pay the entire filing fee. Dkt. 5.

        Since that Order was entered on October 11, 2019, the Court has sua sponte examined what

type of dismissals are considered “strikes” under § 1915(g) in light of recent Seventh Circuit Court

of Appeals decisions. “Strikes” are accrued when the entire action is dismissed specifically for one

of the three reasons espoused in § 1915(g) – (1) failure to state a claim upon which relief may be

granted, (2) frivolous, or (3) malicious. See generally, Turley v. Gaetz, 625 F.3d 1005, 1008-13

(7th Cir. 2010). Other reasons for dismissal do not count as “strikes.” Id. In examining the cases

relied on in the Order in Mr. Berry’s 2007 action, it is clear that none of the three were dismissed
Case 1:19-cv-04166-JMS-DML Document 7 Filed 11/15/19 Page 2 of 2 PageID #: 50




on a § 1915(g) basis. Thus they cannot count as “strikes.” Accordingly, the Court on its own motion

rescinds its order of October 11, 2019 (dkt. 5), denying Mr. Berry’s motion for leave to proceed in

forma pauperis on § 1915(g) grounds.

        Re-examining the motion for leave to proceed in forma pauperis filed October 10, 2019,

the Court finds that it is not supported by a statement of Mr. Berry’s inmate trust fund financial

transactions for the six-month period preceding the commencement of this action as required by

28 U.S.C. § 1915(a)(2). Dkt. 2. The transaction statement Mr. Berry provided is for a six-month

period ending April 24, 2019, approximately six months before this action began. Dkt. 2-1, p. 2.

        Mr. Berry shall have through December 16, 2019, in which to renew his motion for leave

to proceed in forma pauperis that is properly supported with a copy of his inmate trust account

financial transactions for the period April 10, 2019, through October 10, 2019.

        The now-pending motion for leave to proceed in forma pauperis, dkt. [2], is therefore

denied without prejudice. Mr. Berry’s complaint will be screened pursuant to 28 U.S.C. § 1915A

after resolution of the filing fee issue.

        IT IS SO ORDERED.



         Date: 11/15/2019



Distribution:

Earlie B.A. Berry, Jr.
932151
Pendleton Correctional Facility
Inmate Mail/Parcels
4490 West Reformatory Road
Pendleton, IN 46064
